Citation Nr: 0018185	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  98-20 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

What evaluation is warranted for chronic lumbosacral sprain 
with limitation of motion from September 11, 1997?  



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
September 1966.   

This appeal arises from a March 1998 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
chronic lumbosacral sprain, with limitation of motion, and 
assigned a 10 percent rating effective from September 11, 
1997.  The veteran disagreed with the 10 percent evaluation 
and the current appeal ensued.  By rating decision of 
October 1999, the RO increased the evaluation to 40 percent, 
effective September 11, 1997.  

An examiner's statement during an October 1998 VA orthopedic 
examination indicates that the veteran is no longer able to 
work because he is unable to assume any position of comfort 
that would allow him to work.  This appears to raise a claim 
for a total rating based upon individual unemployability.  
That issue is not inextricably intertwined with the issue 
presently on appeal.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  Therefore, this issue is referred to the RO for 
appropriate action.  


REMAND


The veteran claims that his service-connected lumbosacral 
sprain is more severely disabling than the current evaluation 
reflects.  He complains of pain with walking, sitting, lying 
down and driving.  He related to the examiner during his most 
recent VA examination in October 1998, that he had most 
recently undergone an MRI of his back.  That MRI was not 
associated with the claims folder.  An attempt to obtain a 
copy of that MRI should be made so that review can be 
attempted prior to adjudication of this claim.  

Also, the RO's attention is directed to the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
the case of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therein, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45 
(1999).  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (1999) (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The veteran's most recent VA examination for his service-
connected low back disability was in October 1998.  
Unfortunately, this examination did not discuss pain on use 
as it related to flare-ups of the veteran's service-connected 
low back disability.  Accordingly, the examination was 
inadequate for rating purposes.

Finally, the Court rendered a decision in Fenderson v. West, 
12 Vet. App. 119 (1999), distinguishing between a veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection, and a claim for an increased 
rating for a service-connected condition.  The Court 
indicated that the distinction between an original rating and 
a claim for an increase is important in terms of determining 
the evidence that can be used to decide whether the original 
rating on appeal was erroneous and in identifying the 
underlying notice of disagreement (NOD) and whether VA has 
issued an adequate statement of the case (SOC) or 
supplemental statement of the case (SSOC).  The Court also 
indicated that in the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  The 
Court also reiterated that in a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Court also made clear that its 
holding in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
(which indicates that when an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance), is not applicable to the assignment of 
an initial rating for a disability following the award of 
service connection for that disability.  Since this is the 
veteran's initial claim and award for his service-connected 
low back disability, and he has expressed disagreement with 
the evaluation, the RO should evaluate the claim with 
consideration of staged ratings consistent with Fenderson.   

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should secure the necessary 
release of information from the veteran 
and attempt to obtain all VA and private 
medical records, if any, pertaining to 
treatment for his service-connected low 
back disability, to include the MRI 
discussed at his October 1998 VA 
examination as well as any other  medical 
records since May 2000.  After receipt of 
these records, they should be associated 
with the claims folders.  

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
for purposes of assessing the current 
severity of his service-connected low 
back disability.  All indicated studies, 
to include range of motion testing in all 
directions (in degrees), X-ray 
examination and any other tests deemed 
necessary by the examiner, should be 
performed.  The veteran's claims files 
and a copy of this entire remand is to be 
made available to the examining physician 
for review in connection with the 
examination of the veteran so that the 
physician may review pertinent aspects of 
the veteran's medical history.  The 
examiner should be asked to determine 
whether the low back disability residuals 
exhibit weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excessive 
fatigability or incoordination.  The 
examiner should express an opinion as to 
whether pain significantly limits 
functional ability during flare-ups or 
when the low back is used repeatedly over 
a period of time.  This determination 
also should be portrayed, if feasible, in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
comment as to whether the veteran 
exhibits muscle spasm, ankle jerk or 
other neurological findings appropriate 
to a diseased disc.  In addition, the 
examiner should comment on the effects of 
pain on the veteran's ability to pursue 
gainful employment.  

3.  Following the completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above-mentioned development has been 
completed in full.  If any development is 
incomplete, including if the orthopedic 
examination report does not include the 
results of tests for pain of the affected 
joint, or an explanation by the examiner 
for the lack thereof, appropriate 
corrective action is to be implemented.  

5.  The RO should then review the 
veteran's claim to determine whether it 
may be granted.  If the benefit sought 
remains denied, the veteran should be 
provided with a SSOC, to include a 
detailed analysis of the reasons for the 
RO's determination, and afforded the 
appropriate period of time in which to 
respond.  Since this claim is for an 
evaluation in excess of 40 percent for 
his low back disability, and this is an 
initial evaluation instead of an 
increased rating, the RO should consider 
the holding in Fenderson and whether a 
staged rating is in order for the low 
back disability. 

Thereafter, in accordance with current appellate procedures, 
the claims file, to include all evidence received in 
connection with the requests herein, is to be returned to the 
Board for further appellate review.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


